Case 1:19-cv-00595-GLR Document 12 Filed 05/01/19 Page 1 of 2
Case 1:19-cv-00595-GLR Pecunient 11 Filed 04/30/19 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

 

DAVID K. and DEBRA L. BAILEY, £T AL, '
CASE NO. 1:19-cv-00595-GLR
Plaintiffs,

Y.

SIERRA PACIFIC MORTGAGE COMPANY;
INC., |

Defendant.

 

STIPULATED BRIEFING SCHEDULE

 

Plaintiffs and Defendant Sierra Pacific Mortgage Company, Ine. (“Sierra Pacific”), by
and through their undersigned counsel, pursuant to Local Rule 105(9), hereby stipulate to, and
respectfully request that the Court approve, an extension of time for Sierra Pacific to respond to
the Amended Complaint [Dkt. #10], and the following briefing schedule with respect to Sierra
Pacific’s anticipated Motion to Dismiss the Amended Complaint:

1. Plaintiffs filed their Amended Complaint on April 25, 2019, thereby mooting Sierra

Pacific’s pending Motion to Dismiss [Dkt. #8].
2. Pursuant to Federal Rule of Civil Procedure 15, Sierra Pacific currently has until May
9, 2019, to file a motion to dismiss or otherwise respond to the Amended Complaint.
3. Sierra Pacific anticipates filing a motion to dismiss the Amended Complaint.
4, The Parties have agreed to a briefing schedule so that they both may fully address the

issues raised by the Amended Complaint and Sierra Pacific’s anticipated Motion to

Dismiss.
Case 1:19-cv-00595-GLR Document 12 Filed 05/01/19 Page 2 of 2
Case 1:19-cv-00595-GLR Document 11 Filed 04/30/19 Page 2 of 3

5. Accordingly, the Parties have agreed that Sierra Pacific shall file its Motion to
Dismiss or otherwise respond to the Amended Complaint on or before May 28, 2019.

6. The Parties have further agreed that Plaintiffs shall file their Brief in Opposition on or
before June 18, 2019.

7. The Parties have further agreed that Sierra Pacific shall file its Brief in Reply on or
before July 2, 2019.

8. The Parties have further agreed that either party may seek to amend this schedule for
good cause.

WHEREFORE, the Parties respectfully request that the Court issue an Order approving the

briefing schedule as set forth above.

SH N9 nee = Poel

George L. Russell, Ill
United States District Judge
